--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8

 

FIRST AMENDMENT TO DATA CENTER AND

 

DISASTER RECOVERY SERVICES AGREEMENT

 

This First Amendment to Data Center and Disaster Recovery Services Agreement
(the “First Amendment”) is entered into as of October 1, 2012, and amends that
certain Data Center and Disaster Recovery Services Agreement dated August 10,
2009 (the “Agreement”) by and between OCWEN FINANCIAL CORPORATION, a Florida
corporation (“Ocwen,” or together with its Affiliates, “Ocwen Group”) and
ALTISOURCE SOLUTIONS S.À R.L., a limited liability company organized under the
laws of the Grand Duchy of Luxembourg (“Altisource,” or together with its
Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section
5(5.1)(a) of the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendment to Section 5, Term and Termination, subparagraph (5.1)(a) to
the Agreement. Section 5, Term and Termination, subparagraph (5.1)(a) to the
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a)     The initial term shall commence on the date of the Agreement and shall
continue in full force and effect, subject to Section 5.1(b), until August 31,
2020 (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with the terms hereof.

 

2.     Amendment to Section 8, Miscellaneous, subparagraph (8.6) and Exhibit B
to the Agreement. The notice address for Altisource specified in Section 8,
Miscellaneous, subparagraph (8.6) and Exhibit B is hereby deleted and replaced
with the following:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Fax No.: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

3.     Counterparts. This First Amendment may be signed in counterparts with the
same effect as if both parties had signed one and the same document.

 

Page 1 of 2

 



 

4.     Agreement in Full Force and Effect as Amended. The terms and conditions
of this First Amendment shall prevail over any conflicting terms and conditions
in the Agreement. Capitalized terms that are used in this First Amendment not
otherwise defined herein shall have the meanings ascribed to them in the
Separation Agreement or the Agreement. Except as specifically amended or waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

OCWEN FINANCIAL CORPORATION         By /s/ Ronald M. Faris     Name: Ronald M.
Faris     Title:   President and Chief Executive Officer         ALTISOURCE
SOLUTIONS S.À R.L.          By /s/ William B. Shepro     Name: William B.
Shepro      Title:   Manager

  



Page 2 of 2

 

